Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 8/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,074,244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 2, 3, and 5-17 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art are from Fox.  U.S. Pat. No. 7,069,232 (Fig. 3) teaches of an interface used for frilling down to various geographies to review historical and future weather favorability data for selected retail products.  The future weather event being a prediction of the weather at a particular point in time.  However, Fox does not disclose a display of indicators representing a financial instrument whose value is based on a likelihood that said weather prediction.  Likewise, in U.S. Pat. No. 5,832,456 to Fox (Fig. 33) and U.S. Pat. No. 5,796,932 to Fox (Fig. 11c), each teaches of a weather map graphical user interface and associated indicators designating a metro area or store in the case of Fox ‘456; and indicators designating various colors of different weather parameters in the case of Fox ‘932.  Yet, neither teaches of indicating on the map of a financial instrument.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715